                                                                             USDC SDNY
                                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                DOC #:
 -------------------------------------------------------------- X            DATE FILED: 4/9/2020
 HERVAN HENRY,                                                  :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :          19-CV-8117 (VEC)
                                                                :
                                                                :                ORDER
 DAVID Z. SHOE CATALOGUE INC.,                                  :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS an order to show cause hearing in this matter is scheduled for April 17, 2020

at 10:00 a.m.;

        IT IS HEREBY ORDERED THAT:

        1. Due to ongoing concerns regarding the COVID-19 outbreak, the conference

             scheduled for April 17, 2020 is adjourned to June 19, 2020 at 10:00 a.m.

        2. Plaintiff is directed to mail a copy of this adjournment order with the previously

             issued Order to Show Cause to the Defendants and post proof of mailing on ECF by

             April 13, 2020.

        3. Defendant’s response, if any, to the Order to Show Cause is due by June 11, 2020.



SO ORDERED.
                                                                    ________________________
Date: April 9, 2020                                                    VALERIE CAPRONI
      New York, New York                                             United States District Judge
